Citation Nr: 1122431	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-27 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for sensory neuropathy of the left (minor) hand with degenerative arthritis of the 5th interphalangeal joint. 



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, (RO).

Argument raised by the Veteran in his June 2010 substantive appeal with respect to his being unemployable due to service connected disability raises the issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  This issue not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the issue of TDIU and the issue is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the most recent VA examination of the Veteran's left hand in March 2008, the Veteran described having such difficulty gripping items that was making it harder for him to perform his job.  Since that time, the Veteran reported in his June 2010 substantive appeal that his left hand disability had become so severe that he could no longer work and the he was placed on involuntary retirement.  Also since the March 2008 VA examination, a July 2008 VA outpatient treatment report indicated that the left hand had become so severe that surgical relief was discussed as a possible option.  Given the fact that the Veteran was last afforded a VA compensation examination of his left hand over three years ago, and there is evidence of worsening in the severity of the service-connected left hand disability since that time, the Board finds that a examination the left hand is necessary in this case in order to fulfill the duty to assist.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In addition, the most recent VA outpatient treatment report of record is dated in July 2008, yet the statement of the case referenced the existence of VA outpatient treatment reports dated thereafter to April 2010, some of them pertinent to the condition in the left hand.  Inasmuch as the Board is on notice as to the possible existence of potentially relevant records, the RO upon remand will be asked to obtain any additional pertinent VA outpatient treatment records in order to ensure that the duty to assist the Veteran has been fulfilled. See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain reports from VA outpatient of the left hand from July 2008 until the present time.

2.  The Veteran should be afforded a VA examination to assess the severity of his service connected left hand disability.  In particular, the examiner should state whether this disability involves complete paralysis or mild, moderate, or severe disability due to incomplete paralysis.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the claim for an increased rating for the service-connected left hand disability should be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran in connection with this claim, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case should be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



